NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JAMES HOWARD SMITH, II,             )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D14-3343
                                    )
KARLA M. WIKER,                     )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed May 25, 2016.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Matthew A. Leibert of Urban Thier Federer
& Chinnery, P.A., Orlando, for Appellant.

Robert H. Grizzard, II of Robert H.
Grizzard, II, P.A., Lakeland, for Appellee.


SILBERMAN, Judge.

              James Howard Smith, II, appeals a final judgment of injunction for

protection against stalking entered in favor of Karla M. Wiker (the neighbor). We affirm

without comment the final judgment in its entirety except for one provision. For the

reasons expressed in Smith v. Wiker, No. 2D14-3341 (Fla. 2d DCA May 25, 2016), we

reverse the portion of the injunction that prohibits Smith from lingering on his driveway
and remand for the trial court to more narrowly tailor the provision to prevent

harassment of the neighbor.

              Affirmed in part, reversed in part, and remanded.



MORRIS and BADALAMENTI, JJ., Concur.




                                           -2-